Exhibit 10.2

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

by and between

KOHLBERG CAPITAL FUNDING LLC I,

as the Buyer

and

KOHLBERG CAPITAL CORPORATION,

as the Seller

Dated as of February 14, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

   GENERAL    1

Section 1.1

  

Certain Defined Terms

   1

Section 1.2

  

Other Terms

   3

Section 1.3

  

Computation of Time Periods

   3

Section 1.4

  

Interpretation

   3

Section 1.5

  

References

   4

Section 1.6

  

Calculations

   4

ARTICLE II

   SALE AND CONVEYANCE    4

Section 2.1

  

Sale

   4

Section 2.2

  

Assignments, Etc.

   7

ARTICLE III

   PURCHASE PRICE AND PAYMENT; MONTHLY REPORT    8

Section 3.1

  

Purchase Price

   8

Section 3.2

  

Payment of Purchase Price

   8

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES    8

Section 4.1

  

Seller’s Representations and Warranties

   8

Section 4.2

  

Seller’s Representations and Warranties Regarding the Agreement and the Loans

   14

Section 4.3

  

Representations and Warranties of the Buyer

   14

ARTICLE V

   PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS    16

Section 5.1

  

Custody of Loans

   16

Section 5.2

  

Filing

   16

Section 5.3

  

Name Change or Relocation

   16

Section 5.4

  

Chief Executive Office

   16

Section 5.5

  

Costs and Expenses

   16

Section 5.6

  

Sale Treatment

   17

Section 5.7

  

Separateness from Buyer

   17

ARTICLE VI

   COVENANTS    17

Section 6.1

  

Seller Covenants

   17

Section 6.2

  

Delivery of Loan Files

   19

Section 6.3

  

Release of Released Amounts

   19

ARTICLE VII

   REPURCHASE OBLIGATION    20

Section 7.1

  

Repurchase of Ineligible Loans

   20

Section 7.2

  

Substitution of Loans

   21

 

i



--------------------------------------------------------------------------------

Section 7.3

  

In addition, the Seller shall in connection with such substitution deliver to
the Trustee the related Loan Documents

   22

Section 7.4

  

Discretionary Sales of Loans

  

Section 7.5

  

Certain Trading Restrictions

  

ARTICLE VIII

   CONDITIONS PRECEDENT    22

Section 8.1

  

Conditions to the Buyer’s Obligations Regarding Loans

   22

ARTICLE IX

   TERM AND TERMINATION    23

Section 9.1

  

Termination

   23

ARTICLE X

   MISCELLANEOUS PROVISIONS    23

Section 10.1

  

Amendment

   23

Section 10.2

  

Governing Law

   23

Section 10.3

  

Notices

   24

Section 10.4

  

Severability of Provisions

   25

Section 10.5

  

Assignment

   25

Section 10.6

  

Further Assurances

   26

Section 10.7

  

No Waiver; Cumulative Remedies

   26

Section 10.8

  

Counterparts

   26

Section 10.9

  

Binding Effect; Third-Party Beneficiaries

   26

Section 10.10

  

Liabilities to Obligors

   26

Section 10.11

  

Merger and Integration

   26

Section 10.12

  

Headings

   26

Section 10.13

  

No Bankruptcy Petition; Disclaimer

   26

Section 10.14

  

Schedules and Exhibits

   27

Section 10.15

  

Merger or Consolidation of, or Assumption of the Obligations of, the Seller

   27

Section 10.16

  

[Reserved.]

   27

Section 10.17

  

Costs, Expenses and Taxes

   27

Section 10.18

  

Indemnities by the Seller

   28

Section 10.19

  

Recourse Against Certain Parties

   28

Section 10.20

  

Sharing of Payments on Loans Subject to Retained Interest Provisions

   30

EXHIBITS AND SCHEDULES

 

Schedule I    Loan List Exhibit A    Form of Sale Assignment Exhibit B    Form
of Notice of Sale Exhibit C    Form of Master Participation Agreement Exhibit D
   Form of Officer’s Certificate of Seller

 

ii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (such agreement as amended, modified, waived,
supplemented or restated from time to time, the “Agreement”), is dated as of
February 14, 2007, by and between KOHLBERG CAPITAL CORPORATION, a Delaware
corporation, as the seller (together with its successors and assigns in such
capacity, the “Seller”), and KOHLBERG CAPITAL FUNDING LLC I, a Delaware limited
liability company, as the buyer (together with its successors and assigns in
such capacity the “Buyer”).

W I T N E S S E T H :

WHEREAS, the Buyer desires to purchase from the Seller and the Seller desires to
sell to the Buyer certain loans and other securities originated or purchased by
the Seller in its normal course of business (“Loans”), together with, among
other things, the related rights of payment thereunder and the interest of the
Seller in the related property and other interests securing the payments to be
made under such loans and securities;

WHEREAS, the Seller and the Buyer acknowledge that a lien and security interest
in the Loans and related security sold or otherwise conveyed by the Seller to
the Buyer hereunder will be granted and assigned by the Buyer pursuant to the
Loan Funding Agreement (as defined herein) and the related Transaction
Documents, to the Trustee, on behalf of the Secured Parties under the Loan
Funding Agreement; and

WHEREAS, the Seller may also underwrite certain Loans to be purchased directly
from third parties by the Buyer in accordance with the eligibility criteria
described in Section 4.2, which Loans will conform in all respects to the
representations and warranties with respect to the collateral purchased
hereunder and will have the benefit of all covenants and agreements of the
Seller hereunder with respect to such collateral as if such Loans were purchased
directly by the Buyer from the Seller hereunder.

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

GENERAL

Section 1.1 Certain Defined Terms.

(a) Certain capitalized terms used throughout this Agreement are defined above
or in this Section 1.1. In addition, capitalized terms used but not defined
herein have the meanings given to such terms in the Loan Funding Agreement (as
defined below).

(b) As used in this Agreement and its exhibits and schedules, unless the context
requires a different meaning, the following terms shall have the following
meanings:

“Agreement”: Defined in the Preamble.

 

1



--------------------------------------------------------------------------------

“Buyer”: Defined in the Preamble.

“Discretionary Sale”: Defined in Section 7.4(a).

“Discretionary Sale Date”: Defined in Section 7.4(a).

“Discretionary Sale Notice”: Defined in Section 7.4(a).

“Indemnified Amounts”: Defined in Section 10.18(a).

“Indemnified Party”: Defined in Section 10.18(a).

“Ineligible Loan”: Defined in Section 7.1.

“Loan Funding Agreement”: The Loan Funding and Servicing Agreement, dated as of
February 14, 2007, by and among KOHLBERG CAPITAL FUNDING LLC I, as the borrower,
Kohlberg Capital Corporation, as the servicer, the Conduit Lenders and the
Institutional Lenders from time to time party thereto, each of the Lender Agents
from time to time party thereto, BMO Capital Markets Corp., as the agent, Lyon
Financial Services, Inc. d/b/a U.S. Bank Portfolio Services, as the backup
servicer, and U.S. Bank National Association, as the trustee, as such agreement
may be amended, modified, supplemented, waived or restated from time to time.

“Master Participation Agreement”: Defined in Section 2.2(b).

“Notice of Sale”: A written notice, in the form of Exhibit B, to be used for
each transfer hereunder.

“Obligor Account”: Defined in Section 6.1(c).

“Purchase”: Any transfer made hereunder pursuant to Section 2.1.

“Purchase Date”: Any Business Day on which any Purchased Asset is acquired by
the Buyer pursuant to the terms of this Agreement, including any Substitution
Date, as set forth in the related Sales Assignment.

“Purchase Price”: Defined in Section 3.1.

“Purchased Assets”: Defined in Section 2.1(a).

“Purchased Loans”: The Loans listed on Schedule I hereto.

“Replaced Loan”: Defined in Section 7.2(a).

“Repurchase Price”: With respect to any Transferred Loan, an amount equal to the
Purchase Price originally paid minus all principal collections thereon from the
related Purchase Date to the date such Transferred Loan is repurchased pursuant
to Section 7.1; provided that such amount shall not be less than the Retransfer
Price applicable to such Transferred Loan.

“Sale Assignment”: Defined in Section 2.2(a).

 

2



--------------------------------------------------------------------------------

“Sale Papers”: Defined in Section 4.1(a).

“Schedule I”: The schedule of all Purchased Assets that are sold, transferred,
assigned and/or contributed by the Seller to the Buyer on a Purchase Date, which
schedule as to Purchased Assets identified as of the initial Purchase Date is
attached hereto and as to any Purchased Assets identified on any subsequent
Purchase Date is supplemented by “Schedule I” attached to the applicable Sale
Assignment, and incorporated herein by reference, as such schedule may be
amended, modified or supplemented from time to time in accordance with the terms
hereof.

“Seller”: Defined in the Preamble.

“Substitute Loan”: Defined in Section 7.2.

“Substitution Date”: Any date on which the Seller transfers a Substitute Loan to
the Buyer.

Section 1.2 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
The symbol “$” shall mean the lawful currency of the United States. All terms
used in Article 9 of the UCC in the State of New York, and not specifically
defined herein, are used herein as defined in such Article 9.

Section 1.3 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

Section 1.4 Interpretation. In this Agreement and the other Sale Papers, unless
a contrary intention appears:

(a) the singular number includes the plural number and vice versa;

(b) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the Sale
Papers;

(c) reference to any gender includes each other gender;

(d) reference to day or days without further qualification means calendar days;

(e) unless otherwise stated, reference to any time means New York City time;

(f) references to “writing” include printing, typing, lithography, electronic or
other means of reproducing words in a visible form;

(g) reference to any agreement (including any of the Sale Papers), document or
instrument means such agreement, document or instrument as amended, modified,
waived, supplemented or restated and in effect from time to time in accordance
with the terms thereof and, if applicable, the terms of the other Sale Papers
and reference to any promissory note

 

3



--------------------------------------------------------------------------------

includes any promissory note that is an extension or renewal thereof or a
substitute or replacement therefor; and

(h) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision.

Section 1.5 References. All section references (including references to the
Preamble), unless otherwise indicated, shall be to Sections (and the Preamble)
in this Agreement.

Section 1.6 Calculations. Except as otherwise provided herein, all interest rate
and basis point calculations hereunder will be made on the basis of a 360–day
year and the actual days elapsed in the relevant period and will be carried out
to at least three decimal places.

ARTICLE II

SALE AND CONVEYANCE

Section 2.1 Sale.

(a) Subject to and upon the terms and conditions set forth herein, on each
Purchase Date, (x) with respect to items of Collateral conveyed by the Seller
hereunder, the Seller hereby sells, assigns, sets over and otherwise conveys,
and the Buyer hereby purchases and takes from the Seller, without recourse
except as provided herein, all right, title, and interest, whether now owned or
hereafter acquired or arising, and wherever located, of the Seller and (y) in
all other cases, with respect to items of Collateral purchased by the Buyer
hereunder, the Buyer hereby purchases and takes from the Seller all right, title
and interest, whether now owned or hereafter acquired or arising and wherever
located, in each case in and to the property described in clauses (i) through
(vii) below and all accounts, cash and currency, chattel paper, tangible chattel
paper, electronic chattel paper, copyrights, copyright licenses, equipment,
fixtures, contract rights, general intangibles, instruments, certificates of
deposit, certificated securities, uncertificated securities, financial assets,
securities entitlements, commercial tort claims, deposit accounts, inventory,
other goods, investment property, letter-of-credit rights, documents, software,
supporting obligations, accessions, and all products and proceeds of any of the
foregoing, and other property consisting of, arising out of, or related to any
of the following property (collectively, but in each case excluding the Retained
Interest and Excluded Amounts, the “Purchased Assets”):

(i) the Loans that are identified by the Seller as of the initial Cut-Off Date,
which are listed on Schedule I hereto, and the Loans that are listed on Schedule
I to any Sale Assignment, and all monies due or to become due in payment of such
Loans on and after the related Cut-Off Date, including but not limited to all
Collections and all obligations owed to the Seller in connection with such
Loans;

 

4



--------------------------------------------------------------------------------

(ii) any Related Property securing or purporting to secure the Loans referred to
in clause (i) above, including the related security interest granted by the
Obligor under such Loans, all proceeds from any sale or other disposition of
such Related Property;

(iii) all security interests, Liens, guaranties, warranties, letters of credit,
accounts, securities accounts, deposit accounts or other bank accounts,
mortgages or other encumbrances and property subject thereto from time to time
purporting to secure or support payment of the Loans referred to in clause
(i) above, together with all UCC financing statements or similar filings
relating thereto;

(iv) all claims (including “claims” as defined in Bankruptcy Code § 101(5)),
suits, causes of action, and any other right of the Seller, whether known or
unknown, against the related Obligors, if any, or any of their respective
Affiliates, agents, representatives, contractors, advisors, or any other Person
that in any way is based upon, arises out of or is related to any of the
foregoing, including, to the extent permitted to be assigned under applicable
law, all claims (including contract claims, tort claims, malpractice claims, and
claims under any law governing the purchase and sale of, or indentures for,
securities), suits, causes of action, and any other right of the Seller against
any attorney, accountant, financial advisor, or other Person arising under or in
connection with the related Loan Documents;

(v) all cash, securities, or other property, and all setoffs and recoupments,
received or effected by or for the account of the Seller under the Loans
referred to in clause (i) above (whether for principal, interest, fees,
reimbursement obligations, or otherwise) after the related Cut-Off Date,
including all distributions obtained by or through redemption, consummation of a
plan of reorganization, restructuring, liquidation, or otherwise of any related
Obligor or the related Loan Documents, and all cash, securities, interest,
dividends, and other property that may be exchanged for, or distributed or
collected with respect to, any of the foregoing;

(vi) all Insurance Policies, to the extent of Seller’s rights thereto; and

(vii) the Loan Documents with respect to such Loans.

For the avoidance of doubt, and without limiting the foregoing, the term
“Purchased Assets” shall, for all purposes of this Agreement, be deemed to
include any Third Party Acquired Loan. For the avoidance of doubt, the term
“Purchased Assets” shall not include any equity purchase warrants or similar
rights convertible into or exchangeable or exerciseable for any equity interests
received by the Seller as an “equity kicker” from any Obligor in connection with
such Purchased Assets.

(b) The Seller and the Buyer acknowledge that the representations and warranties
of the Seller in Section 4.1 and 4.2 will run to and be for the benefit of the
Agent and the Trustee on behalf of the Secured Parties, and the Agent and the
Trustee on behalf of the Secured Parties may enforce, directly without joinder
of the Buyer, the repurchase obligations of the Seller with respect to breaches
of such representations and warranties as set forth herein.

 

5



--------------------------------------------------------------------------------

(c) The sale, transfer, assignment, set–over and conveyance of the Purchased
Assets by the Seller to the Buyer pursuant to this Agreement does not constitute
and is not intended to result in a creation or an assumption by the Buyer, the
Trustee, the Agent or the Secured Parties of any obligation of the Seller in
connection with the Purchased Assets, or any agreement or instrument relating
thereto, including, without limitation, (i) any obligation to any Obligor, if
any, not financed by, or with an unfunded commitment from, the Seller, (ii) any
taxes, fees, or other charges imposed by any Governmental Authority and
(iii) any insurance premiums that remain owing with respect to any Loan at the
time such Loan is sold hereunder. Without limiting the foregoing, the Buyer does
not assume any obligation to purchase any additional notes or loans under
agreements governing the Purchased Assets.

(d) The Seller and the Buyer intend and agree that (i) the transfer of the
Purchased Assets from the Seller to the Buyer is intended to be a sale,
conveyance and transfer of ownership of the Purchased Assets rather than the
mere granting of a security interest to secure a borrowing and (ii) such
Purchased Assets shall not be part of the Seller’s estate upon the occurrence of
an Insolvency Event or in the event of any other action by or against such
Person under any Insolvency Law. In the event, however, that notwithstanding
such intent and agreement, such transfers are deemed to be a grant of a mere
security interest to secure indebtedness, the Seller shall be deemed to have
granted (and hereby does grant) to the Buyer a perfected first priority security
interest (subject to Permitted Liens) in such Purchased Assets, and this
Agreement shall constitute a security agreement under Applicable Law, securing
the repayment of the Purchase Price paid hereunder, and subject to the other
terms and conditions of, this Agreement together with such other obligations or
interests as may arise hereunder and thereunder in favor of the parties hereto
and thereto.

(e) If such transfer of the Purchased Assets is deemed to be the mere granting
of a security interest to secure a borrowing, the Buyer may, to secure the
Buyer’s obligations under the Loan Funding Agreement, repledge and reassign
(i) all or a portion of the Purchased Assets pledged to the Buyer by the Seller
and with respect to which the Buyer has not released its security interest at
the time of such pledge and assignment, and (ii) all proceeds thereof. Such
repledge and reassignment may be made by the Buyer with or without a repledge
and reassignment by the Buyer of its rights under any agreement with the Seller,
and without further notice to or acknowledgment from the Seller. The Seller
waives, to the extent permitted by Applicable Law, all claims, causes of action
and remedies, whether legal or equitable (including any right of setoff),
against the Buyer or any assignee of the Buyer relating to such action by the
Buyer in connection with the transactions contemplated by this Agreement and the
Transaction Documents.

(f) In connection with the sale of any Purchased Assets, the Seller agrees
(i) to record and file, at its own expense, any financing statements,
assignments of financing statements (and continuation statements with respect to
such financing statements when applicable) and Assignments of Mortgage, as the
case may be, with respect to the Purchased Assets, meeting the requirements of
Applicable Law in such manner and in such jurisdictions as are necessary to
evidence the sale of the Purchased Assets and to perfect, and maintain the
perfection of, the transfer of the Purchased Assets from the Seller to the Buyer
on and after the applicable Purchase Date, (ii) that such financing statements,
assignments of financing statements and Assignments of Mortgage, as the case may
be, shall name the Seller, as seller/debtor/assignor, and the Buyer,

 

6



--------------------------------------------------------------------------------

as purchaser/secured party/assignee, of the Purchased Assets and (iii) to
deliver a file-stamped copy of such financing statements or other evidence of
such filings (excluding continuation statements, which shall be delivered as
filed).

Section 2.2 Assignments, Etc.

(a) Sale Assignment. The Seller shall on or prior to each Purchase Date, with
respect to the Purchased Assets to be sold, assigned and conveyed on such date,
execute and deliver to the Buyer a written assignment (the “Sale Assignment”)
from Seller to the Buyer substantially in the form of Exhibit A hereto. The
failure of the Seller to execute and deliver a Sale Assignment shall not limit
or otherwise affect the validity and enforceability of the sale, assignment and
conveyance of the Purchased Assets or the status of such sale, assignment and
conveyance as an absolute sale of the Loans and other Purchased Assets. From and
after such Purchase Date, such Purchased Assets shall be deemed to be part of
the Purchased Assets hereunder.

(b) Participations. The Seller shall on the Closing Date, with respect to the
Initial Participations to be sold, assigned and conveyed on such date, execute
and deliver to Buyer a participation agreement (the “Master Participation
Agreement”) from Seller to Buyer substantially in the form of Exhibit C hereto.

(c) Covenants of the Seller In Connection With Additions. On or before any
Purchase Date with respect to any Loans and other Purchased Assets acquired by
the Buyer, the Seller shall:

(i) clearly indicate in its files that such Loans and other Purchased Assets
have been sold to the Buyer and deliver to the Buyer a list that the Seller
shall represent to contain a true and complete list of such Loans and the
Purchased Assets, identified by account number, which computer file or
microfiche list shall be as of such date incorporated into and made a part of
the Loan List attached as Schedule I of this Agreement; and

(ii) provide the Buyer with an Officer’s Certificate, in the form attached
hereto as Exhibit D certifying as follows: (A) each such Loan was, as of the
related Purchase Date, an Eligible Loan, (B) no selection procedures believed by
the Seller to be adverse to the interest of the Buyer were utilized in selecting
such Loans from the available Eligible Loans in the Seller’s portfolio, (C) such
Loans and other Purchased Assets and all proceeds thereof will be conveyed to
the Buyer free and clear of any Lien of any Person claiming through or under the
Seller or any of its Affiliates (subject to any Permitted Lien), and (D) as of
the related Purchase Date, (x) no Insolvency Event with respect to the Seller
has occurred, and (y) the sale of such Loans and other Purchased Assets to the
Buyer has not been made in contemplation of the occurrence of any Insolvency
Event with respect to the Seller.

 

7



--------------------------------------------------------------------------------

ARTICLE III

PURCHASE PRICE AND PAYMENT; MONTHLY REPORT

Section 3.1 Purchase Price. The purchase price for each Purchased Asset sold to
the Buyer by the Seller under this Agreement (the “Purchase Price”) shall be a
dollar amount equal to the Fair Market Value of such Purchased Asset.

Section 3.2 Payment of Purchase Price.

(a) The Purchase Price for any Purchased Assets sold by the Seller to the Buyer
on any Purchase Date shall be paid by the Buyer on each related Purchase Date
either (i) in immediately available funds (which may include proceeds of an
Advance) or (ii) if the Buyer does not have sufficient funds to pay the full
amount of the Purchase Price, as a capital contribution by the Seller to the
Buyer; provided that in no event shall the portion of the Purchase Price paid in
immediately available funds be less than the amount of the Advance (or portion
thereof) relating to such Purchased Assets under the Loan Funding Agreement.

(b) The Purchase Price for any Purchased Assets purchased by the Buyer directly
from a third party on any Purchase Date shall be paid by the Buyer either (i) in
immediately available funds (which may include proceeds of an Advance) or
(ii) if the Buyer does not have sufficient funds to pay the full amount of the
Purchase Price, as a capital contribution by the Seller to the Buyer; provided
that in no event shall the portion of the Purchase Price paid in immediately
available funds be less than the amount of the Advance (or portion thereof)
relating to such Purchased Asset under the Loan Funding Agreement.

(c) Unless otherwise specified herein, all payments of the Purchase Price of any
Purchased Asset sold hereunder shall be made not later than 2:00 p.m. (New York
City time) on the date specified therefor in lawful money of the United States
in same day funds by depositing such amounts in the bank account designated in
writing by the Seller to the Purchaser.

(d) The Seller, in connection with each delivery of a Sale Assignment hereunder
relating to any Purchased Assets sold by the Seller on such day, shall be deemed
to have certified, with respect to such Purchased Assets, that its
representations and warranties contained in Article IV are true and correct on
and as of such day, with the same effect as though made on and as of such day
and that no Termination Event or Unmatured Termination Event has occurred.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Seller’s Representations and Warranties. The Seller hereby
represents and warrants to the Buyer, as of the Closing Date and each Purchase
Date, that:

(a) Organization and Good Standing; Power and Authority. The Seller is a
corporation duly organized and validly existing in good standing under the laws
of the jurisdiction of its formation and has full power, authority and legal
right to own its properties and conduct its business as such properties are
presently owned and as such business is presently conducted and to execute,
deliver and perform its obligations under this Agreement and each

 

8



--------------------------------------------------------------------------------

other document or instrument to be delivered by the Seller hereunder
(collectively, the “Sale Papers”).

(b) Due Qualification. The Seller is duly qualified to do business and is in
good standing in the jurisdiction of its formation, and has obtained or will
obtain all necessary licenses and approvals, in each jurisdiction in which
failure to so qualify or to obtain such licenses and approvals would have a
material adverse effect on its ability to perform its obligations hereunder or
under the Sale Papers.

(c) Valid Sale. This Agreement and each Sale Assignment effects a valid sale,
transfer and assignment of the Purchased Assets specified in such Sale
Assignment from the Seller to the Buyer, enforceable against the Seller in
accordance with their terms.

(d) Due Authorization. The execution and delivery of this Agreement and each of
the Sale Papers, and the consummation of the transactions provided for herein
and therein have been duly authorized by the Seller by all necessary corporate
action on the part of the Seller.

(e) No Conflict. The execution and delivery of this Agreement and each of the
Sale Papers, the performance of the transactions contemplated hereby and thereby
and the fulfillment of the terms hereof and thereof, will not conflict with,
result in any breach of any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under the
Seller’s organizational documents or any material Contractual Obligation of the
Seller.

(f) No Violation. The execution and delivery of this Agreement and each of the
Sale Papers, the performance of the transactions contemplated hereby and thereby
and the fulfillment of the terms hereof and thereof (including, without
limitation, the sale of Purchased Assets by the Seller or remittance of
Collections in accordance with the provisions of this Agreement), will not
conflict with or violate, in any material respect, any Applicable Law.

(g) No Proceedings. Except as previously disclosed to the Agent in writing,
there are no proceedings or investigations pending or, to the best knowledge of
the Seller, threatened against the Seller before any Governmental Authority
(i) asserting the invalidity of this Agreement, any Transaction Document to
which the Seller is a party or any of the Sale Papers, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement, any
Transaction Document to which the Seller is a party or any of the Sale Papers,
or (iii) seeking any determination or ruling that could reasonably be expected
to be adversely determined, and if adversely determined, would materially and
adversely affect the performance by the Seller of its obligations under this
Agreement, any Transaction Document to which the Seller is a party or any of the
Sale Papers.

(h) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or of any Governmental Authority required in
connection with the execution and delivery of this Agreement, any Transaction
Document to which the Seller is a party and the Sale Papers, the performance of
the transactions contemplated by this Agreement, any Transaction Document to
which the Seller is a party and the Sale Papers and the fulfillment of or terms
hereof and thereof, have been obtained.

 

9



--------------------------------------------------------------------------------

(i) Bulk Sales. The execution, delivery and performance of this Agreement do not
require compliance with any “bulk sales” law by the Seller.

(j) Solvency. The transactions contemplated under this Agreement and the Sale
Papers do not and will not render the Seller not Solvent.

(k) Selection Procedures. No selection procedures believed by the Seller to be
adverse to the interests of the Buyer were utilized by the Seller in selecting
the Loans to be sold, assigned, transferred, set-over and otherwise conveyed
hereunder.

(l) Taxes. Except as disclosed in writing the Seller has filed (on a
consolidated basis or otherwise) or caused to be filed all tax returns that are
required to be filed by it and has paid all material taxes shown to be due and
payable on such returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any amount of tax due the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with generally
accepted accounting principles have been provided on the books of the Seller);
and no tax lien has been filed and, to the Seller’s knowledge, no claim is being
asserted, with respect to any such tax, fee or other charge that could
reasonably be expected to have a Material Adverse Effect.

(m) Agreements Enforceable. This Agreement, each Transaction Document to which
the Seller is a party and each of the Sale Papers to which the Seller is a party
constitute the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with their respective terms, except as such
enforceability may be limited by Insolvency Laws and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

(n) Reports Accurate. All reports, information, exhibits, financial statements,
documents, books, records or reports, whether written, verbal or electronic,
furnished by the Seller to the Buyer in connection with this Agreement are and
were accurate, true and correct in all material respects as of the date they are
or were dated or as of the date so furnished.

(o) Location of Offices. The Seller’s name is “Kohlberg Capital Corporation” and
its location (within the meaning of Article 9 of the UCC) is the State of
Delaware. The Seller has not changed its name, identity, structure, existence or
state of formation, whether by amendment of its certificate of incorporation, by
reorganization or otherwise, and has not changed its location (within the
meaning of Article 9 of the UCC) within the four months preceding the Closing
Date.

(p) Tradenames. Seller has no trade names, fictitious names, assumed names or
“doing business as” names or other names under which it has done or is doing
business.

(q) Purchase Agreement. This Agreement (together with the related Sale
Assignments) is the only agreement pursuant to which the Seller sells Purchased
Assets (other than the Hedge Collateral).

 

10



--------------------------------------------------------------------------------

(r) Value Given. The Purchase Price received by the Seller for each Purchased
Asset under this Agreement constitutes reasonably equivalent value therefor and
the transfer by the Seller thereof to the Buyer was not made for or on account
of an antecedent debt owed by the Seller to the Buyer, and such transfer was not
and is not voidable or subject to avoidance under any Insolvency Law.

(s) [Reserved].

(t) Separate Entity. The Seller is operated as an entity with assets and
liabilities distinct from those of the Buyer, and the Seller hereby acknowledges
that the Agent and the Lenders under the Loan Funding Agreement are entering
into the transactions contemplated by the Loan Funding Agreement in reliance
upon the Seller’s identity as a separate legal entity from the Buyer.

(u) Marking of Files. The Seller will have, at its own expense, prior to the
close of business on the Closing Date, (i) indicated in its Computer Records
that ownership of the Loans transferred by it to the Buyer and identified on the
Loan List have been sold to the Buyer and (ii) other than in the case of a
Noteless Loan, cause to be affixed to the original of each Underlying Note and a
copy of each loan agreement the following legend:

This loan agreement/note is subject to a security interest granted to BMO
Capital Markets Corp., as Agent on behalf of the Secured Parties. UCC–1
Financing Statements covering this loan agreement/note have been filed with the
Secretary of State of the State of Delaware. Such Lien will be released only in
connection with appropriate filings in such offices. Consequently, potential
purchasers of this loan agreement/note must refer to such filings to determine
whether such Lien has been released.

(v) Security Interest.

(i) In the event that this Agreement and each Sale Assignment is determined not
to constitute a valid sale, transfer and assignment of the Purchased Assets from
the Seller to the Buyer as contemplated by Section 4.1(c), this Agreement
creates, and the Seller has granted hereunder, a valid, continuing and
enforceable security interest (as defined in the applicable UCC) in the
Purchased Assets in favor of the Buyer, which security interest is prior to all
other Liens (except for Permitted Liens), and is enforceable as such against
creditors of and purchasers from the Seller;

(ii) the Loans, along with the related Loan Files, constitute either a “general
intangible,” an “instrument,” an “account,” “investment property,” or “chattel
paper,” within the meaning of the applicable UCC;

(iii) the Seller is the lawful owner of and has good and marketable title to the
Purchased Assets sold by it to the Buyer hereunder on such Purchase Date free
and clear of any Lien of any Person (other than Permitted Liens);

 

11



--------------------------------------------------------------------------------

(iv) the Seller has received all consents and approvals required by the terms of
the Purchased Assets to the grant of a security interest in the Purchased Assets
hereunder to the Buyer;

(v) the Seller has caused the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under Applicable Law
in order to perfect the security interest in such Purchased Assets granted to
the Buyer;

(vi) other than the security interest granted to the Buyer pursuant to this
Agreement, the Seller has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of such Purchased Assets;

(vii) the Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering such Purchased Assets other than any financing statement (A) relating
to the security interest granted to the Buyer under this Agreement, or (B) that
has been terminated and/or fully and validly assigned to the Trustee on behalf
of the Secured Parties on or prior to the date hereof;

(viii) the Seller is not aware of the filing of any judgment or tax Lien filings
against the Seller;

(ix) other than in the case of Pre-Positioned Loans and Noteless Loans (and
subject to Sections 4.1(v)(x) and 6.2(a) in the case of Pre-Positioned Loans),
all original executed copies of each Underlying Note that constitute or evidence
any Loans included in the Purchased Assets have been delivered to the Trustee;

(x) other than in connection with the purchase of a Noteless Loan, the Seller
has received a written acknowledgment from the Trustee that the Trustee or its
bailee is holding the Underlying Notes that constitute or evidence the Loans
included in the Purchased Assets solely on behalf of and for the benefit of the
Buyer or its assignees; provided that notwithstanding the foregoing, with
respect to any Pre-Positioned Loan to be funded with the proceeds of the
Purchase Price, the Borrower shall have received a written acknowledgment from
the Trustee (A) that the Trustee has received a faxed copy of the Underlying
Note and (B) within two Business Days after such Purchase Date, that the Trustee
or its bailee is holding the Underlying Note that constitute or evidence the
Loans included in the Purchased Assets solely on behalf of the Buyer or its
assignees;

(xi) none of the Underlying Notes that constitute or evidence the Loans has any
marks or notations indicating that it has been pledged, assigned or otherwise
conveyed to any Person other than the Seller and the Buyer; and

(xii) with respect to any Noteless Loans that comprise a part of any Purchased
Assets, the Seller has registered the Trustee as the registered owner thereof.

(w) ERISA. The Seller is in compliance with ERISA and has not incurred and does
not expect to incur any liabilities (except for premium payments arising in the
ordinary course of business) payable to the Pension Benefit Guaranty Corporation
under ERISA.

 

12



--------------------------------------------------------------------------------

(x) No Broker. No broker or finder acting on behalf of the Seller was employed
or utilized in connection with this Agreement, the other Transaction Documents
to which the Seller is a party or the other Sale Papers or the transactions
contemplated hereby or thereby and the Seller has no obligation to any Person in
respect of any finder’s or brokerage fees in connection therewith.

(y) RIC/BDC Requirements. The Seller is in compliance with the RIC/BDC
Requirements.

(z) Accuracy of Representations and Warranties. Each representation or warranty
by the Seller contained herein or in any certificate or other document furnished
by the Seller pursuant hereto or in connection herewith is true and correct.

(aa) Government Regulations. The Seller is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any Margin Stock.
The Seller owns no Margin Stock, and no portion of the proceeds of any Purchase
hereunder will be used, directly or indirectly, for the purpose of purchasing or
carrying any Margin Stock, for the purpose of reducing or retiring any
Indebtedness that was originally incurred to purchase or carry any Margin Stock
or for any other purpose that might cause any portion of such proceeds to be
considered a “purpose credit” within the meaning of Regulation T, U or X of the
Federal Reserve Board. The Seller will not take or permit to be taken any action
that might cause any Related Document to violate any regulation of the Federal
Reserve Board.

(bb) [Reserved].

(cc) Environmental. At the time of origination of any Loan and on the Purchase
Date on which any real property that is material to the operations of the
related business constitutes Related Property securing such Loan that is the
primary collateral with respect to which such Loan is principally underwritten,
the related mortgaged property was free of contamination from toxic substances
or hazardous wastes requiring action under Applicable Law or is subject to
ongoing environmental rehabilitation approved by the Servicer, and, as of the
related Cut-Off Date of such Loan, the Seller has no knowledge of any such
contamination from toxic substances or hazardous waste material on any such real
property unless such items are below action levels.

(dd) Material Adverse Change. Since the Closing Date, there has been no Material
Adverse Change with respect to the Seller.

(ee) USA PATRIOT Act. Neither the Seller nor any Affiliate of the Seller is
(i) a country, territory, organization, person or entity named on an OFAC list,
(ii) a Person that resides or has a place of business in a country or territory
named on such lists or which is designated as a Non-Cooperative Jurisdiction by
the Financial Action Task Force on Money Laundering (“FATF”), or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the

 

13



--------------------------------------------------------------------------------

United States Secretary of the Treasury under Section 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.

The representations and warranties in Section 4.1 shall survive the termination
of this Agreement and such representations and warranties may not be waived by
any party hereto.

The representations and warranties set forth in this Section 4.1 shall survive
(x) the sale, transfer and assignment of the Purchased Assets to the Buyer and
(y) any subsequent transfer of the Purchased Assets by the Buyer (including its
grant of a first priority perfected security interest in, to and under the
Purchased Assets pursuant to the Loan Funding Agreement). Upon discovery by the
Seller or the Buyer of a breach of any of the foregoing representations and
warranties, the party discovering such breach shall give prompt written notice
thereof to the other immediately upon obtaining knowledge of such breach.

Section 4.2 Seller’s Representations and Warranties Regarding the Agreement and
the Loans. The Seller hereby represents and warrants to the Buyer, as of each
Purchase Date, that:

(a) Eligibility of Loans. (i) The Loan List delivered in connection therewith is
an accurate and complete listing in all material respects of all the Loans
transferred hereunder as of such date and the information contained therein with
respect to the identity of such Loans and the amounts owing thereunder is true
and correct in all material respects as of such date, (ii) each such Loan is an
Eligible Loan, (iii) each such Loan and the Seller’s interest in the Related
Property and other related Purchased Assets is free and clear of any Lien (other
than Permitted Liens) and in compliance with all Applicable Laws and (iv) with
respect to each such Loan, all consents, licenses, approvals or authorizations
of or registrations or declarations with any Governmental Authority required to
be obtained, effected or given by the Seller in connection with the transfer of
such Loan and the Related Property and other related Purchased Assets to the
Buyer have been duly obtained, effected or given and are in full force and
effect.

(b) No Fraud. Each Loan was originated without any fraud or material
misrepresentation by the Seller or to the best of the Seller’s knowledge, on the
part of the related Obligor.

(c) Representations; Covenants and Notice of Breach. The representations and
warranties set forth in Sections 4.1 and 4.2 shall be true and correct and the
covenants set forth in Article VI to be performed shall have been performed, in
each case as of each Purchase Date and, further, shall survive the transfer and
assignment of the respective Loans, Related Property and other related Purchased
Assets, or interests therein, to the Buyer. Upon discovery by an officer of
either the Seller or the Buyer of a breach of any of the foregoing
representations and warranties, the party discovering such breach shall give
written notice thereof to the other party and to the Agent and each Lender
immediately upon obtaining knowledge of such breach.

Section 4.3 Representations and Warranties of the Buyer. The Buyer hereby
represents and warrants to the Seller, as of the Closing Date and each Purchase
Date, that:

(a) Organization and Good Standing. The Buyer is a limited liability company
duly organized and validly existing in good standing under the laws of the State
of Delaware, and has

 

14



--------------------------------------------------------------------------------

full limited liability company authority and legal right to own its properties
and conduct its business as such properties are presently owned and such
business is presently conducted, and to execute, deliver and perform its
obligations under this Agreement, each other Transaction Document to which the
Buyer is a party and each of the Sale Papers.

(b) Due Qualification. The Buyer is duly qualified to do business and is in good
standing in the jurisdiction of its formation, and has obtained or will obtain
all necessary licenses and approvals, in each jurisdiction in which failure to
so qualify or to obtain such licenses and approvals would have a material
adverse effect on its ability to perform its obligations hereunder, under each
other Transaction Document to which the Buyer is a party or under the Sale
Papers.

(c) Due Authorization. The execution and delivery of this Agreement, each other
Transaction Document to which the Buyer is a party and each of the Sale Papers
and the consummation of the transactions provided for herein or therein have
been duly authorized by the Buyer by all necessary company or other action on
the part of the Buyer.

(d) Agreement Enforceable. This Agreement and each other Transaction Document to
which the Buyer is a party constitutes the legal, valid and binding obligation
of the Buyer enforceable against the Buyer in accordance with its terms, except
as such enforceability may be limited by Insolvency Laws and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

(e) No Conflicts. The execution and delivery of this Agreement, each other
Transaction Document to which the Buyer is a party and each of the Sale Papers,
the performance of the transactions contemplated hereby or thereby and the
fulfillment of the terms hereof and thereof will not conflict with, result in
any breach of any of the material terms and provisions of, or constitute (with
or without notice or lapse of time or both) a material default under, any
material Contractual Obligation or the Borrower’s organizational documents.

(f) No Violation. The execution and delivery of this Agreement, each other
Transaction Document to which the Buyer is a party and each of the Sale Papers,
the performance of the transactions contemplated hereby and thereby, and the
fulfillment of the terms hereof and thereof (including, without limitation, the
purchase of Purchased Assets by the Buyer in accordance with the provisions of
this Agreement) will not conflict with or violate, in any material respect, any
Applicable Law.

(g) No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of the Buyer, threatened against the Buyer, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Agreement or any of the
Sale Papers, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any of the Sale Papers, or (iii) seeking any
determination or ruling that could reasonably be expected to be adversely
determined, and if adversely determined, would materially and adversely affect
the performance by the Buyer of its obligations under this Agreement, each other
Transaction Document to which the Buyer is a party or any of the Sale Papers.

 

15



--------------------------------------------------------------------------------

(h) Separate Entity. The Buyer is operated as an entity with assets and
liabilities distinct from those of the Seller and any Affiliates thereof, and
the Buyer hereby acknowledges that the Agent and the Lenders under the Loan
Funding Agreement are entering into the transactions contemplated by the Loan
Funding Agreement in reliance upon the Buyer’s identity as a separate legal
entity from the Seller and from each Affiliate of the Seller.

ARTICLE V

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

Section 5.1 Custody of Loans. The contents of each Loan File shall be held in
the custody of the Trustee under the terms of the Loan Funding Agreement for the
benefit of the Secured Parties.

Section 5.2 Filing. On or prior to the Closing Date, the Seller shall cause the
UCC financing statement(s) referred to in Section 2.1(f) hereof to be filed.

Section 5.3 Name Change or Relocation.

(a) During the term of this Agreement, the Seller shall not change its name,
identity, structure, existence or location (as defined in Article 9 of the UCC)
without first giving at least 30 days’ prior written notice to the Buyer, the
Agent and the Trustee.

(b) If any change in the Seller’s name, identity, structure, existence, location
(as defined in Article 9 of the UCC) or other action would make any financing or
continuation statement or notice of ownership interest or Lien relating to any
Purchased Asset seriously misleading within the meaning of applicable provisions
of the UCC or any title statute, the Seller, no later than five Business Days
after the effective date of such change, shall file such amendments as may be
required to preserve and protect the Buyer’s, the Agent’s and the Trustee’s
interests in the Purchased Assets and the proceeds thereof.

Section 5.4 Chief Executive Office. During the term of this Agreement, and
subject to the other terms and provisions herein relating to changes in
location, the Seller will maintain its chief executive office in one of the
States of the United States.

Section 5.5 Costs and Expenses. The Seller hereby confirms that the initial
Servicer will pay all reasonable costs and disbursements in connection with the
perfection and the maintenance of perfection, as against all third parties, of
the Buyer’s and the Secured Parties’ right, title and interest in and to the
Purchased Assets in accordance with the Loan Funding Agreement (including,
without limitation, the security interest in the Related Property related
thereto and the security interests provided for in the Loan Funding Agreement).

 

16



--------------------------------------------------------------------------------

Section 5.6 Sale Treatment. The Seller shall treat the transfer of Purchased
Assets made hereunder for all purposes (other than for federal income tax and
financial accounting purposes and to the extent required to comply with
applicable provisions relating to Seller’s status as a BDC under the 1940 Act)
as a sale and purchase on all of its relevant books, records, financial
statements and other applicable documents.

Section 5.7 Separateness from Buyer. The Seller agrees to take or refrain from
taking or engaging in with respect to the Buyer each of the actions or
activities specified in the “substantive non-consolidation” opinion of Ropes &
Gray LLP (including any certificates of the Seller attached thereto), delivered
on the Closing Date, upon which the conclusions therein are based.

ARTICLE VI

COVENANTS

Section 6.1 Seller Covenants. The Seller hereby covenants that:

(a) Preservation of Corporate Existence. The Seller will preserve and maintain
its corporate existence, rights, franchises, qualifications and privileges in
the jurisdiction of its formation, and qualify and remain qualified in good
standing in each jurisdiction where the failure to maintain such existence,
rights, franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.

(b) Security Interests. With respect to the Purchased Assets sold to the Buyer,
the Seller (i) will sell such Purchased Assets pursuant to and in accordance
with the terms of this Agreement, (ii) with respect to the Purchased Assets
acquired by the Buyer directly from a third party, the Seller will (at its own
expense) take all action necessary to perfect, protect and more fully evidence
the Buyer’s or its assignee’s ownership or security interest in such Purchased
Assets free and clear of any Lien other than the Lien created hereunder and
Permitted Liens, including, without limitation, (a) with respect to the
Purchased Assets sold by it to the Buyer, and with respect to the Purchased
Assets acquired by the Buyer directly from a third party, the Seller will, with
respect to the Loans and that portion of the Purchased Assets in which a
security interest may be perfected by filing, file and maintain (at the Seller’s
expense), effective financing statements against the Seller in all necessary or
appropriate filing offices (including any amendments thereto or assignments
thereof), and filing continuation statements, amendments or assignments with
respect thereto in such filing offices (including any amendments thereto or
assignments thereof), and (b) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate, (iii) will permit the
Agent, the Lenders or their respective agents or representatives to visit the
offices of the Seller during normal office hours and upon reasonable notice
examine and make copies of all documents, books, records and other information
concerning the Purchased Assets and discuss matters related thereto with any of
the officers or employees of the Seller having knowledge of such matters, such
examination shall be reasonable in scope and shall be completed in a reasonable
period of time and (iv) take all additional action that the Buyer and the Agent
may reasonably request to perfect, protect and more fully evidence the
respective interests of the parties to this Agreement in the Purchased Assets.
The Seller will immediately notify the Buyer of the existence of any lien on any
Loan transferred hereunder or on any Related Property or other Purchased Asset;
and the Seller shall

 

17



--------------------------------------------------------------------------------

defend the right, title and interest of the Buyer in, to and under the Loans
transferred hereunder and the Related Property or other Purchased Asset, against
all claims of third parties. The Seller will, at its expense, timely and fully
perform and comply with all provisions, covenants and other promises required to
be observed by it under the Purchased Assets conveyed by it hereunder and all
other agreements related to such Purchased Assets.

(c) Delivery of Collections. Consistent with the Buyer’s ownership of the
Purchased Assets, in the event the Seller shall receive any Collections in
respect of any Purchased Assets after the Purchase Date therefore, the Seller
agrees to promptly pay to the Buyer, or an account designated by the Buyer, (but
in no event later than two Business Days after receipt) such Collections.
Further, on or before the related Purchase Date for any Purchased Asset, the
Seller shall instruct all banks or financial institutions to which Collections
received from the related Obligor are directed to (i) change the name on all
accounts at such banks or financial institutions in which such Collections are
deposited (each an “Obligor Account”) to the name of the Buyer, to the extent
any such account is in the name of the Seller or any Affiliate of the Seller
(other than the Buyer) such that such Obligor Account shall be in the name of
the Buyer and shall be a segregated account and the funds deposited therein
shall not be commingled with other funds of the Buyer, Seller or any Affiliate
thereof and (ii) Buyer shall notify each such bank or financial institution and
the Concentration Account Bank to transfer all funds on deposit in each Obligor
Account to the Concentration Account, by wire transfer in immediately available
funds two times on each day on which such bank or financial institution is open
for business.

(d) Compliance with Law. The Seller hereby agrees to comply in all material
respects with all requirements of Applicable Law, including laws applicable to
the Seller, the Loans and the Related Property and the related Purchased Assets.

(e) Activities of the Seller. The Seller shall not engage in any business or
activity of any kind with the Buyer, or enter into any transaction or indenture,
mortgage, instrument, agreement, loan, lease or other undertaking with the
Buyer, which is not directly related to the transactions contemplated and
authorized by this Agreement, the other Transaction Documents, the Sale Papers,
and the operating agreement of the Buyer.

(f) Guarantees. The Seller shall not become or remain liable, directly or
contingently, in connection with any Indebtedness or other liability of the
Buyer, whether by guarantee, endorsement (other than endorsements of negotiable
instruments for deposit or collection in the ordinary course of business),
agreement to purchase or repurchase, agreement to supply or advance funds, or
otherwise, except as contemplated by this Agreement and the other Transaction
Documents.

(g) Merger; Sales. The Seller shall not enter into any transaction of merger or
consolidation, or liquidate or dissolve itself (or suffer any liquidation or
dissolution), or acquire or, subject to Section 10.15 be acquired by any Person,
or convey, sell, lease or otherwise dispose of all or substantially all of its
property or business, except as provided for in this Agreement.

(h) ERISA Matters. The Seller will not (a) engage in any prohibited transaction
for which an exemption is not available or has not previously been obtained from
the United States

 

18



--------------------------------------------------------------------------------

Department of Labor; (b) permit to exist any accumulated funding deficiency, as
defined in Section 302(a) of ERISA and Section 412(a) of the Code, or funding
deficiency with respect to any Benefit Plan other than a Multiemployer Plan;
(c) fail to make any payments to an Multiemployer Plan that the Seller may be
required to make under the agreement relating to such Multiemployer Plan or any
law pertaining thereto; (d) terminate any Benefit Plan so as to result in any
liability; or (e) permit to exist any occurrence of any reportable event
described in Title IV of ERISA that represents a material risk of a liability of
the Seller under ERISA or the Code.

Section 6.2 Delivery of Loan Files.

(a) The Seller shall deliver, on behalf of the Buyer, possession of all
“instruments” (within the meaning of Article 9 of the UCC) not constituting part
of “chattel paper” (within the meaning of Article 9 of the UCC) that evidence
any Purchased Asset set forth on a Loan List, including all Underlying Notes,
and all portions of the Loan Files to the Trustee on behalf of the Secured
Parties prior to the applicable Purchase Dates in each case endorsed in blank
without recourse; provided that notwithstanding the foregoing, in connection
with any Pre-Positioned Loan to be purchased by the Seller, the Seller shall
(i) (other than in the case of a Noteless Loan) have a copy of the executed
Underlying Note faxed to the Trustee on the applicable Purchase Date with the
original to be received by the Trustee within two Business Days after such
Purchase Date and (ii) within ten Business Days of the Purchase Date deliver all
other portions of the Loan File to the Trustee, in each case endorsed in blank
without recourse, where applicable. Pursuant to Section 5.3 of the Loan Funding
Agreement, the Seller is required to deliver such instruments and Loan Files to
the Trustee for the benefit of the Secured Parties. Accordingly, the Seller
shall deliver possession of all such instruments and Loan Files to the Trustee
on behalf of the Buyer and for the benefit of the Secured Parties, and agrees
that such delivery shall satisfy the condition set forth in the first sentence
of this Section 6.2(a). The Seller shall also identify on the Loan List
(including any amendment thereof), whether by attached schedule or marking or
other effective identifying designation, all Purchased Assets that are not
evidenced by such instruments. Notwithstanding anything to the contrary in this
Section 6.2, any such documents or instruments required to be delivered
hereunder shall not include any equity purchase warrants or similar rights
convertible into or exchangeable or exerciseable for any equity interests
received by the Seller as an “equity kicker” from any Obligor in connection with
such Purchased Assets.

(b) Prior to the occurrence of a Termination Event or Servicer Termination
Event, the Trustee shall not record the Assignments of Mortgage delivered
pursuant to Section 6.2(a) and the definition of Loan Documents. Upon the
occurrence of a Termination Event or a Servicer Termination Event, the Trustee
shall cause to be recorded in the appropriate offices each Assignment of
Mortgage delivered to it with respect to all Purchased Assets except those
Purchased Assets covered by the proviso to the definition of Assignment of
Mortgage. Each such recording shall be at the expense of the initial Servicer;
provided that to the extent the initial Servicer does not pay such expenses, the
Trustee shall be reimbursed pursuant to the provisions of Section 2.8 of the
Loan Funding Agreement.

Section 6.3 Release of Released Amounts. Immediately upon the release to the
Buyer by the Trustee on behalf of the Secured Parties and the other Secured
Parties of the Released Amounts, the Buyer hereby irrevocably agrees to release
to the Seller such Released

 

19



--------------------------------------------------------------------------------

Amounts, which release shall be automatic and shall require no further act by
the Buyer; provided that the Buyer shall execute and deliver such instruments of
release and assignment, or otherwise confirming the foregoing release of any
Released Amounts, as may be reasonably requested by the Seller.

ARTICLE VII

REPURCHASE OBLIGATION

Section 7.1 Repurchase of Ineligible Loans.

(a) In the event of a breach of any representation or warranty set forth in
Section 4.2 with respect to a Loan or other Purchased Asset transferred
hereunder (each such Loan, Related Property and other Related Purchased Asset,
an “Ineligible Loan”), no later than 30 days after the earlier of (i) knowledge
of such breach on the part of the Seller and (ii) receipt by the Seller of
written notice thereof given by the Buyer, the Seller shall, unless the
Ineligible Loan has been purchased by a third party, either (a) repurchase each
such Ineligible Loan to which such breach relates on the terms and conditions
set forth below, or (b) substitute for such Ineligible Loan a Substitute Loan;
provided that no such repurchase shall be required to be made with respect to
such Ineligible Loan (and such Loan shall cease to be an Ineligible Loan) if, on
or before the expiration of such 30 day period, the representations and
warranties in Section 4.2 with respect to such Ineligible Loan shall be made
true and correct in all material respects with respect to such Ineligible Loan
as if such Ineligible Loan had been transferred to the Buyer on such day.
Notwithstanding anything contained in this Section 7.1 to the contrary, in the
event a of breach of any representation and warranty set forth in Section 4.2
with respect to each Loan, Related Property and other related Purchased Assets
having been (A) conveyed to the Buyer free and clear of any Lien (other than
Permitted Liens) of any Person claiming through or under the Seller and its
Affiliates and (B) in compliance, in all material respects, with all
requirements of laws applicable to the Seller, promptly, and in any event within
one Business Day, upon the earlier to occur of the discovery of such breach by
the Seller or receipt by the Seller of written notice of such breach given by
the Buyer, the Seller shall repurchase and the Buyer shall convey, free and
clear of any Lien created pursuant to this Agreement or the Loan Funding
Agreement, all of the Buyer’s right, title and interest in such Ineligible Loan,
and the Buyer shall, in connection with such conveyance and without further
action, be deemed to represent and warrant that it has the corporate authority
and has taken all necessary corporate action to accomplish such conveyance, but
without any other representation or warranty, express or implied. In the
foregoing instances, the Seller shall repurchase each such Ineligible Loan and
on and after the date of such repurchase, each Ineligible Loan so repurchased
shall be excluded from the pool of Purchased Assets. In consideration of any
such repurchase the Seller shall, on the date of repurchase of such Ineligible
Loan, remit to the Buyer in immediately available funds an amount equal to the
Repurchase Price therefor. Upon each repurchase of such Ineligible Loan, the
Buyer shall automatically and without further action be deemed to transfer,
assign and set-over to the Seller all the right, title and interest of the Buyer
in, to and under such Ineligible Loan and all monies due or to become due with
respect thereto, all proceeds thereof and all rights to security for any such
Ineligible Loan, and all proceeds and products of the foregoing. The Buyer
shall, at the sole expense of the Seller, execute such documents and instruments
of transfer as may be prepared by the Seller and take such other actions as
shall reasonably be requested by the Seller to effect the transfer of such
Ineligible Loan pursuant to this Section 7.1.

 

20



--------------------------------------------------------------------------------

(b) The Seller hereby agrees that (i) if Seller has knowledge that any real
property collateral securing any Purchased Asset, that is a material security
for such Purchased Asset, becomes the subject of any claims, proceedings, Liens
or encumbrances with respect to any material violation or claimed material
violation of any federal or state environmental laws or regulations or (ii) in
the event of a breach of a representation and warranty in Section 4.1(cc), such
Purchased Assets shall for all purposes hereunder be, at and following the time
of discovery by the Seller, the Buyer, the Agent or any Secured Party of such
fact, deemed an Ineligible Loan, and the Seller shall, unless such Loan is sold
by Borrower to a third party, either (1) repurchase such Ineligible Loan or
(2) substitute for such Ineligible Loan a Substitute Loan. Such Ineligible Loan
shall otherwise be treated in accordance with Section 7.1(a) above and shall be
subject to the same remedial and recourse provisions hereunder as other
Purchased Assets determined to be Ineligible Loans hereunder.

(c) In addition, the Seller shall in connection with any substitution undertaken
pursuant to this Section 7.1, deliver to the Trustee the related Loan Documents.
In connection with any such repurchase or substitution, as applicable, the Buyer
shall, automatically and without further action, be deemed to transfer to the
Seller, free and clear of any Lien created in favor of the Buyer, all of the
right, title and interest of the Buyer, in, to and under the Loan being conveyed
to the Seller in connection with such repurchase or substitution, but without
any representation and warranty of any kind, express or implied.

Section 7.2 Substitution of Loans. On any day prior to the occurrence of a
Termination Event (and after the Termination Date at the discretion of the
Buyer), the Seller may, subject to the conditions set forth in this Section 7.2
and subject to the other restrictions contained herein, replace any Loan
included in the Purchased Assets with one or more Eligible Loans (each, a
“Substitute Loan”); provided that no such replacement shall occur unless each of
the following conditions is satisfied as of the date of such replacement and
substitution:

(a) the Seller has recommended to the Buyer (with a copy to the Agent and the
Trustee) in writing that the Loan included in the Purchased Assets to be
replaced should be replaced (each a “Replaced Loan”);

(b) each Substitute Loan is an Eligible Loan on the date of substitution;

(c) the aggregate Outstanding Loan Balance of such Substitute Loans shall be
equal to or greater than the aggregate Outstanding Loan Balance of the Replaced
Loans;

(d) all representations and warranties of the Seller contained in Section 4.1
and, with respect to the Substitute Loan, Section 4.2 shall be true and correct
as of the date of substitution of any such Substitute Loan;

(e) the substitution of any Substitute Loan does not cause a Termination Event
or Unmatured Termination Event to occur;

(f) as of any date of determination, the sum of the Outstanding Loan Balances of
all Substitute Loans does not exceed 20% of the highest Aggregate Outstanding
Loan Balance of any month during the twelve month period immediately preceding
such date of determination;

 

21



--------------------------------------------------------------------------------

(g) as of any date of determination, the sum of the Outstanding Loan Balances of
all Substitute Loans substituted for Defaulted Loans and Loans subject to a
Warranty Event shall not exceed 10% of the highest Aggregate Outstanding Loan
Balance of any month during the twelve month period immediately preceding such
date of determination;

(h) [Reserved].

(i) [Reserved].

(j) no adverse selection procedures shall have been employed in the selection of
such Substitute Loan from the Seller’s portfolio;

(k) all actions or additional actions (if any) necessary to perfect the security
interest and assignment of such Substitute Loan and related Collateral to the
Buyer shall have been taken as of or prior to the Substitution Date;

(l) the Collateral Quality Test is satisfied; provided that if immediately prior
to such date, the Collateral Quality Test was not satisfied, such test is
maintained or improved after giving effect to the inclusion of the Substitute
Loan in the Purchased Assets; and

(m) the Seller shall deliver to the Buyer on the date of such substitution a
certificate of a Responsible Officer certifying that each of the foregoing is
true and correct as of such date.

Section 7.3 In addition, the Seller shall in connection with such substitution
deliver to the Trustee the related Loan Documents. In connection with any such
substitution, the Buyer, shall, automatically and without further action, be
deemed to transfer to the Seller, free and clear of any Lien created in favor of
the Buyer, all of the right, title and interest of the Buyer, in, to and under
such Replaced Loan, but without any representation and warranty of any kind,
express or implied.

ARTICLE VIII

CONDITIONS PRECEDENT

Section 8.1 Conditions to the Buyer’s Obligations Regarding Loans. The
obligations of the Buyer to purchase Purchased Assets from the Seller on any
Purchase Date shall be subject to the satisfaction of the following conditions:

(a) all representations and warranties of the Seller contained in Sections 4.1
and 4.2 shall be true and correct in all material respects on and as of such day
as though made on and as of such date;

(b) on and as of such date, the Seller shall have performed in all material
respects all obligations required to be performed by it on or prior to such day
pursuant to the provisions of this Agreement;

(c) no event has occurred and is continuing, or would result from such purchase
that constitutes a Termination Event or Unmatured Termination Event;

 

22



--------------------------------------------------------------------------------

(d) no law or regulation shall prohibit, and no order, judgment or decree of any
Governmental Authority shall prohibit or enjoin, the making of any such purchase
by the Buyer in accordance with the provisions hereof; and

(e) all corporate and legal proceedings and all instruments in connection with
the transactions contemplated by this Agreement shall be satisfactory in form
and substance to the Buyer, and the Buyer shall have received from the Seller
copies of all documents (including, without limitation, records of corporate
proceedings, approvals and opinions) relevant to the transactions herein
contemplated as the Buyer may reasonably have requested.

ARTICLE IX

TERM AND TERMINATION

Section 9.1 Termination.

(a) This Agreement shall commence as of the date of execution and delivery
hereof and shall continue in full force and effect until the Collection Date;

(b) Notwithstanding any provisions contained herein to the contrary, the
Seller’s representations, covenants and obligations set forth in Article IV, V,
VI, and VII create and constitute the continuing obligation of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until the Collection Date; provided that the rights and remedies with respect to
any breach of any representation and warranty made or deemed made by the Seller
pursuant to Articles III and IV and the provisions of Section 7.1, 7.2 and 7.3,
the indemnification and payment provisions of Sections 10.17 and 10.18 and the
provisions of Sections 10.5, 10.6, 10.7, 10.9, 10.10, 10.13, 10.15 and 10.16
shall be continuing and shall survive any termination of this Agreement.

ARTICLE X

MISCELLANEOUS PROVISIONS

Section 10.1 Amendment. This Agreement and the rights and obligations of the
parties hereunder may not be amended, waived or changed orally, but only by an
instrument in writing signed by the Buyer and the Seller and consented to in
writing by the Agent. The Buyer shall provide not less than ten Business Days’
prior written notice of any such amendment to the Agent unless the Agent
otherwise consents in writing.

Section 10.2 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES
HERETO HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT
LOCATED WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.

 

23



--------------------------------------------------------------------------------

Section 10.3 Notices. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including telex
communication and communication by facsimile copy) and mailed, telexed,
transmitted or delivered, as to each party hereto, at its address set forth
below or at such other address as shall be designated by such party in a written
notice to the other party hereto. All such notices and communications shall be
effective upon receipt, or in the case of (a) notice by mail, three days after
being deposited in the United States mail, first class postage prepaid,
(b) notice by telex, when telexed against receipt of answer back, or (c) notice
by facsimile copy, when verbal communication of receipt is obtained.

 

  (a) In the case of notice to the Buyer, to:

KOHLBERG CAPITAL FUNDING LLC I

c/o Kohlberg Capital Corporation

295 Madison Avenue, 6th Floor

New York, NY 10017

Attention:         Michael Wirth

Facsimile No.:(212) 983-7654

 

  (b) In the case of notice to the Seller, to:

Kohlberg Capital Corporation

295 Madison Avenue, 6th Floor

New York, NY 10017

Attention:        Michael Wirth

Facsimile No.:(212) 983-7654

 

  (c) In the case of notice to the Agent, to:

BMO Capital Markets Corp.

115 South LaSalle Street

13th Floor West

Chicago, Illinois 60603

Attention:        John Vidinovski

Facsimile No.:(312) 293-4908

Telephone No.: (312) 461-6721

 

  (d) In the case of notice to the Trustee, to:

U.S. Bank National Association

Corporate Trust Services – CDO Unit

One Federal Street, Third Floor

Boston, Massachusetts 02110

Attention:        Scott Holmes

Reference: Kohlberg Capital Funding LLC I

Facsimile No.: 866-350-8438

Confirmation No.: 617-603-6741

 

24



--------------------------------------------------------------------------------

Severability of Provisions. If any one or more of the covenants, agreements,
provisions or terms of this Agreement or any of the Sale Papers shall for any
reason whatsoever be held invalid, then such covenants, agreements, provisions,
or terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and the Sale Papers and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or any of the Sale Papers.

Section 10.4 Assignment.

(a) Notwithstanding anything to the contrary contained herein, this Agreement
may not be assigned by the Buyer or the Seller except as permitted by this
Section 10.5. Simultaneously with the execution and delivery of this Agreement,
the Buyer shall hereby assign all of its right, title and interest herein to the
Trustee for the benefit of the Secured Parties under the Loan Funding Agreement,
as provided in the Loan Funding Agreement, to which assignment the Seller hereby
expressly consents. The Seller agrees that the Agent and the Trustee on behalf
of the Secured Parties under the Loan Funding Agreement, and the Secured Parties
shall be third party beneficiaries hereof. The Agent and the Trustee, on behalf
of the Secured Parties under the Loan Funding Agreement, may enforce the
provisions of this Agreement, exercise the rights of the Buyer and enforce the
obligations of the Seller hereunder as provided in the Loan Funding Agreement.
This Agreement may not be assigned by the Seller except in connection with a
merger or consolidation of the Seller with or into, or disposition of the
Seller’s properties and assets to, another Person; provided that any such
merger, consolidation or disposition shall satisfy the requirements of
Section 10.15, and shall be upon not less than ten Business Days’ prior written
notice to the Buyer, the Agent and the Trustee unless the Buyer, the Agent and
the Trustee otherwise consent in writing.

(b) The Seller acknowledges that, pursuant to the Loan Funding Agreement, the
Buyer shall assign its rights of indemnity granted hereunder to the Agent, the
Lenders, the other Secured Parties, the Backup Servicer and the Trustee. Upon
such assignment, (i) the Agent, the Lenders, the other Secured Parties, the
Backup Servicer and the Trustee as applicable, shall have all rights of the
Buyer hereunder and may in turn assign such rights, and (ii) the obligations of
the Seller under Section 10.18 shall inure to the Agent, the Lenders, the other
Secured Parties, the Backup Servicer and the Trustee. The Seller agrees that,
upon such assignment, the Agent, the Lenders, the other Secured Parties, the
Backup Servicer and the Trustee or the assignee of any such Person, as
applicable, may enforce directly, without joinder of the Buyer, the indemnities
set forth in Section 10.18.

(c) In connection with any permitted assignment of this Agreement by the Seller,
the Seller shall deliver to the Buyer, the Agent and the Trustee an Officer’s
Certificate that such assignment complies with this Section 10.5, and shall
cause such assignee to execute an agreement supplemental hereto, in form and
substance satisfactory to the Seller, pursuant to which such assignee shall
expressly assume and agree to the performance of every covenant and obligation
of the Seller hereunder, to provide for the delivery of an Opinion of Counsel
that such supplemental agreement is legal, valid and binding with respect to
such assignee, and to take such other actions and execute such other instruments
as may reasonably be required to effectuate such assignment.

 

25



--------------------------------------------------------------------------------

Section 10.5 Further Assurances. The Buyer and the Seller agree to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the other party more fully to
effect the purposes of this Agreement and the Sale Papers, including, without
limitation, the execution of any financing statements, continuation statements,
termination statements, releases or equivalent documents relating to the
Purchased Assets for filing under the provisions of the UCC or other applicable
laws of any applicable jurisdiction.

Section 10.6 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Buyer or the Seller, any right, remedy, power
or privilege hereunder, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exhaustive of any rights, remedies, powers and
privilege provided by law.

Section 10.7 Counterparts. This Agreement may be executed in two or more
counterparts including telefax transmission thereof (and by different parties on
separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument.

Section 10.8 Binding Effect; Third-Party Beneficiaries. Except as otherwise
specifically provided herein, the parties hereto hereby manifest their intent
that no third party, other than the Agent and each Secured Party, shall be
deemed a third party beneficiary of this Agreement, and specifically that the
Obligors are not third party beneficiaries of this Agreement.

Section 10.9 Liabilities to Obligors. No obligation or liability to any Obligor
under any of the Loans is intended to be assumed by the Buyer, the Agent and the
Secured Parties, under or as a result of this Agreement and the transactions
contemplated hereby.

Section 10.10 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement, together with the Loan Funding Agreement and the other
Transaction Documents, to the extent that a party is a signatory thereto, sets
forth the entire understanding of the parties relating to the subject matter
hereof, there are no other agreements between the parties for transactions
relating to or similar to the transactions contemplated by this Agreement, and
all prior understandings, written or oral, are superseded by this Agreement.
This Agreement may not be modified, amended, waived or supplemented except as
provided herein.

Section 10.11 Headings. The headings of the various Articles and Sections herein
are for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof.

Section 10.12 No Bankruptcy Petition; Disclaimer.

(a) Each of the Seller and the Buyer covenants and agrees that, prior to the
date that is two years and one day after the Collection Date, it will not
institute against the Buyer, or join any other Person in instituting against the
Buyer, any Insolvency Proceeding under the laws of

 

26



--------------------------------------------------------------------------------

the United States or any state of the United States. This Section 10.13 will
survive the termination of this Agreement.

The provisions of this Section 10.13 shall be for the third party benefit of
those entitled to rely thereon, including the Agent and the Secured Parties, and
shall survive the termination of this Agreement.

Section 10.13 Schedules and Exhibits. The schedules and exhibits attached hereto
and referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.

Section 10.14 Merger or Consolidation of, or Assumption of the Obligations of,
the Seller.

(a) Subject to Section 10.15(b), the Seller will keep in full force and effect
its existence, rights and franchises as a Delaware corporation, and the Seller
will obtain and preserve its qualification to do business as a foreign
corporation in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement and of
any of the Loans and to perform its duties under this Agreement.

(b) The Seller shall not consolidate or merge with or into, or sell, lease or
transfer all or substantially all of its assets to, any other Person, unless in
the case of any such action (i) no Termination Event, Unmatured Termination
Event or Material Adverse Effect would occur or be reasonably likely to occur as
a result of such transaction, (ii) the Buyer and the Agent provide their prior
written consent to such transaction and (iii) such Person executes and delivers
to the Agent an agreement by which such Person assumes the obligations of the
Seller hereunder and under the other Transaction Documents to which it is a
party, or confirms that such obligations remain enforceable against it, together
with such certificates and opinions of counsel as the Agent may reasonably
request.

Section 10.15 [Reserved.]

Section 10.16 Costs, Expenses and Taxes.

(a) The Seller agrees to pay on demand all costs and expenses of the Buyer
incurred in connection with the preparation, execution, delivery, administration
(including periodic auditing), amendment or modification of, or any waiver or
consent issued in connection with, this Agreement and the other documents to be
delivered hereunder or in connection herewith to which the Seller is a party,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Buyer with respect thereto and with respect to advising the
Buyer as to its rights and remedies under this Agreement and the other documents
to be delivered hereunder or in connection herewith to which the Seller is a
party, and all costs and out-of-pocket expenses, if any (including reasonable
counsel fees and expenses), incurred by the Buyer in connection with the
enforcement of this Agreement and the other documents to be delivered hereunder
or in connection herewith to which the Seller is a party.

(b) The Seller shall pay on demand any and all stamp, sales, excise and other
taxes (excluding income and franchise taxes of the Buyer) and fees payable or
determined to be

 

27



--------------------------------------------------------------------------------

payable in connection with the execution, delivery, filing and recording of this
Agreement or any agreement or other document delivered in connection with this
Agreement.

(c) The Seller shall pay on demand all other costs, expenses and taxes
(excluding income taxes) (“Other Costs”), including, without limitation, all
reasonable costs and expenses incurred by the Agent in connection with periodic
audits of the Borrower’s or the Servicer’s books and records, the amount of any
taxes and insurance due and unpaid by an Obligor with respect to any Transferred
Loan or Related Property, and any fees and expenses agreed to be borne by the
Buyer under Section 7.16(b) of the Loan Funding Agreement.

Section 10.17 Indemnities by the Seller.

(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Seller hereby agrees to indemnify the Buyer, the
Agent, the Backup Servicer, the Trustee, any Secured Party or its assignee and
each of their respective Affiliates and the officers, directors, employees and
agents thereof (collectively, the “Indemnified Parties”), forthwith on demand,
from and against any and all damages, losses, claims, liabilities and related
costs and expenses, including reasonable attorneys’ fees and disbursements (all
of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or incurred by, any such Indemnified Party or other non-monetary
damages of any such Indemnified Party any of them arising out of or as a result
of this Agreement, excluding, however, Indemnified Amounts to the extent
resulting from gross negligence or willful misconduct on the part of any
Indemnified Party.

(b) Any amounts subject to the indemnification provisions of this Section 10.18
shall be paid by the Seller to the Indemnified Party within ten Business Days
following such Person’s demand therefor.

(c) If for any reason the indemnification provided above in this Section 10.18
is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then the Seller shall contribute to the amount paid
or payable by such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party on the one hand and the Seller on
the other hand, but also the relative fault of such Indemnified Party as well as
any other relevant equitable considerations.

(d) The obligations of the Seller under this Section 10.18 shall survive the
removal of the Agent, the Backup Servicer or the Trustee and the termination of
this Agreement.

(e) The parties hereto agree that the provisions of Section 10.18 shall not be
interpreted to provide recourse to the Seller against loss by reason of (i) the
bankruptcy, insolvency or lack of creditworthiness of or nonpayment by an
Obligor on any Loan, or (ii) the bankruptcy or insolvency of the Buyer or the
Buyer’s inability to perform under the Transaction Documents due to the
insolvency or lack of creditworthiness of or nonpayment by one or more Obligors
on one or more Loans.

Section 10.18 Recourse Against Certain Parties.

 

28



--------------------------------------------------------------------------------

(a) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Seller as contained in this Agreement or any other
agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any administrator of the Seller or any
incorporator, officer, employee, shareholder or director of the Seller or of any
such administrator, as such, by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that the agreements of the Seller contained in
this Agreement and all of the other agreements, instruments and documents
entered into by it pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of the Seller, and that no personal liability
whatsoever shall attach to or be incurred by any administrator of the Seller or
any incorporator, officer, employee, shareholder or director of the Seller or of
any such administrator, as such, or any other them, under or by reason of any of
the obligations, covenants or agreements of the Seller contained in this
Agreement or in any other such instruments, documents or agreements, or that are
implied therefrom, and that any and all personal liability of every such
administrator of the Seller and each incorporator, officer, employee or director
of the Seller or of any such administrator, or any of them, for breaches by the
Seller of any such obligations, covenants or agreements, which liability may
arise either at common law or at equity, by statute or constitution, or
otherwise, is hereby expressly waived as a condition of and in consideration for
the execution of this Agreement. The provisions of this Section 10.19(a) shall
survive the termination of this Agreement.

(b) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Buyer as contained in this Agreement or any other agreement,
instrument or document entered into by it pursuant hereto or in connection
herewith shall be had against any administrator of the Buyer or any
incorporator, officer, employee, shareholder or director of the Buyer or of any
such administrator, as such, by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that the agreements of the Buyer contained in
this Agreement and all of the other agreements, instruments and documents
entered into by it pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of the Buyer, and that no personal liability
whatsoever shall attach to or be incurred by any administrator of the Buyer or
any incorporator, officer, employee, shareholder or director of the Buyer or of
any such administrator, as such, or any other them, under or by reason of any of
the obligations, covenants or agreements of the Buyer contained in this
Agreement or in any other such instruments, documents or agreements, or that are
implied therefrom, and that any and all personal liability of every such
administrator of the Buyer and each incorporator, officer, employee or director
of the Buyer or of any such administrator, or any of them, for breaches by the
Buyer of any such obligations, covenants or agreements, which liability may
arise either at common law or at equity, by statute or constitution, or
otherwise, is hereby expressly waived as a condition of and in consideration for
the execution of this Agreement. The provisions of this Section 10.19(b) shall
survive the termination of this Agreement.

(c) From and after the Closing Date, the Buyer shall have the right, in its
discretion and subject to the provisions of the Transaction Documents, to direct
all Obligors to henceforth direct their payments to the respective Obligor
Account.

 

29



--------------------------------------------------------------------------------

Section 10.19 Sharing of Payments on Loans Subject to Retained Interest
Provisions.

(a) With respect to any Loan (including, without limitation, any Revolving Loan)
included in the Purchased Assets subject to the Retained Interest provisions of
this Agreement, the Buyer will own only the principal portion of such Loans
outstanding as of the applicable Cut-Off Date. Principal Collections received by
the Servicer on any such Loan will be allocated first to the portion of such
Loan owned by the Buyer, until the principal amount of such portion is reduced
to zero, and then to the portion not owned by the Buyer; provided that if a
payment with respect to such Loan is delinquent beyond any applicable grace
period, then Principal Collections received on the applicable Loan will be
allocated between the portion not owned by the Buyer and the portion owned by
the Buyer, pro rata based upon the outstanding principal amount of each such
portion.

(b) With respect to any Loan (including, without limitation, any Revolving Loan)
included in the Purchased Assets subject to the Retained Interest provisions of
this Agreement, Interest Collections received by the Servicer on those Loans
will be allocated between the portion owned by the Buyer and the portion not
owned by the Buyer on a pro rata basis according to the outstanding principal
amount of each such portion.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer and the Seller have caused this Agreement to be
duly executed by their respective officers as of the day and year first above
written.

 

KOHLBERG CAPITAL FUNDING LLC I, as

the Buyer

By:   /s/ Michael I. Wirth Name:   Michael I. Wirth Title:   Authorized Person

KOHLBERG CAPITAL CORPORATION, as

the Seller

By:   /s/ Michael I. Wirth Name:   Michael I. Wirth Title:   Chief Financial
Officer

Acknowledged and Agreed to:

 

BMO CAPITAL MARKETS CORP.,

as the Agent

By:   /s/ David J. Kucera Name:   David J. Kucera Title:   Managing Director

U.S. BANK NATIONAL ASSOCIATION,

as the Trustee

By:   /s/ Scott Holmes Name:   Scott Holmes Title:   Assistant Vice President

 

31



--------------------------------------------------------------------------------

SCHEDULE I

LOAN LIST

[to be delivered for initial Purchase]

 

32



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SALE ASSIGNMENT

SALE ASSIGNMENT, dated as of                     , from KOHLBERG CAPITAL
CORPORATION, a Delaware corporation (the “Seller”), to KOHLBERG CAPITAL FUNDING
LLC I, a Delaware limited liability company (the “Buyer”).

1. We refer to the Purchase and Sale Agreement, dated as of February 14, 2007
(as amended, modified, supplemented or restated from time to time, the
“Agreement”), by and between the Seller and the Buyer. All capitalized terms
used herein shall have the meanings set forth in the Agreement.

2. On the terms and subject to the conditions set forth in this Agreement, on
each Purchase Date, the Seller hereby sells, assigns, sets over and otherwise
conveys, and the Buyer hereby purchases and takes from the Seller all right,
title, and interest, whether now owned or hereafter acquired or arising, and
wherever located, of the Seller in and to the property described in clauses
(i) through (vii) below and all accounts, cash and currency, chattel paper,
tangible chattel paper, electronic chattel paper, copyrights, copyright
licenses, equipment, fixtures, contract rights, general intangibles,
instruments, certificates of deposit, certificated securities, uncertificated
securities, financial assets, securities entitlements, commercial tort claims,
deposit accounts, inventory, other goods, investment property, letter-of-credit
rights, documents, software, supporting obligations, accessions, and all
products and proceeds of any of the foregoing, and other property consisting of,
arising out of, or related to any of the following property (collectively, but
in each case excluding any Retained Interest and Excluded Amounts, the
“Purchased Assets”):

(i) the Loans that are identified by the Seller as of the initial Cut-Off Date,
which are listed on Schedule I hereto, and the Loans that are listed on Schedule
I to any Assignment, and all monies due or to become due in payment of such
Loans on and after the related Cut-Off Date, including but not limited to all
Collections and all obligations owed to the Seller in connection with such
Loans;

(ii) any Related Property securing or purporting to secure the Loans referred to
in clause (i) above, including the related security interest granted by the
Obligor under such Loans, all proceeds from any sale or other disposition of
such Related Property;

(iii) all security interests, Liens, guaranties, warranties, letters of credit,
accounts, securities accounts, deposit accounts or other bank accounts,
mortgages or other encumbrances and property subject thereto from time to time
purporting to secure or support payment of such Loans referred to in clause
(i) above, together with all UCC financing statements or similar filings
relating thereto;

(iv) all claims (including “claims” as defined in Bankruptcy Code § 101(5)),
suits, causes of action, and any other right of the Seller, whether known or
unknown, against the related Obligors, if any, or any of their respective
Affiliates, agents, representatives, contractors, advisors, or any other Person
that in any way is based upon, arises out of or is related to any of the
foregoing, including, to the extent permitted to be

 

A-1



--------------------------------------------------------------------------------

assigned under applicable law, all claims (including contract claims, tort
claims, malpractice claims, and claims under any law governing the purchase and
sale of, or indentures for, securities), suits, causes of action, and any other
right of the Seller against any attorney, accountant, financial advisor, or
other Person arising under or in connection with the related Loan Documents;

(v) all cash, securities, or other property, and all setoffs and recoupments,
received or effected by or for the account of the Seller under the Loans
referred to in clause (i) above (whether for principal, interest, fees,
reimbursement obligations, or otherwise) after the related Cut-Off Date,
including all distributions obtained by or through redemption, consummation of a
plan of reorganization, restructuring, liquidation, or otherwise of any related
Obligor or the related Loan Documents, and all cash, securities, interest,
dividends, and other property that may be exchanged for, or distributed or
collected with respect to, any of the foregoing;

(vi) all Insurance Policies, to the extent of Seller’s rights thereto; and

(vii) the Loan Documents with respect to such Loans.

3. Simultaneously with the execution and delivery hereof the Seller has
delivered to or at the direction of the Buyer such endorsements and assignments,
made without recourse, of the Loan Files as are necessary to properly complete
the absolute assignment of the Purchased Assets to the Buyer.

4. THIS CERTIFICATE OF ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CHOICE OF LAW PROVISIONS.

IN WITNESS WHEREOF, the Seller has caused this Assignment to be executed by its
authorized officer as of the date first above written.

 

KOHLBERG CAPITAL CORPORATION,

as the Seller

By:      Name:      Title:     

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

NOTICE OF SALE

KOHLBERG CAPITAL CORPORATION

I,                                          ,                      of Kohlberg
Capital Corporation, a Delaware corporation, as the seller (together with its
successors and assigns in such capacity, the “Seller”) hereby certify that, with
respect to that certain Purchase and Sale Agreement (as amended, modified,
supplemented or restated from time to time, the “Agreement”), dated as of
February 14, 2007, by and between the Seller and KOHLBERG CAPITAL FUNDING LLC I,
a Delaware limited liability company, as the buyer (together with its successors
and assigns in such capacity, the “Buyer”).

Seller hereby certifies as follows:

1. The Purchase to be made will be in accordance with the following terms:

 

  (a) The aggregate Purchase Price of such Purchase shall be $
                    .

 

  (b) The date of such Purchase shall be                     .

2. The representations and warranties contained in Sections 4.1 and 4.2 of the
Agreement are true and correct as though made on the date thereof.

3. On and as of such day, Seller has each performed in all material respects all
of the agreements contained in the Agreement and all other Transaction Documents
to which it is a party, to be performed by Seller at or prior to such day.

4. No law, rule or regulation prohibits, and no order, judgment or decree of any
federal, state or local court or governmental body, agency or instrumentality
prohibits or enjoins, the making of such Purchase.

IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be duly
executed this                      day of                     ,             .

 

KOHLBERG CAPITAL CORPORATION,

as the Seller

By:      Name:      Title:     

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF MASTER PARTICIPATION AGREEMENT

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OFFICER’S CERTIFICATE OF

KOHLBERG CAPITAL CORPORATION

The undersigned, a duly elected [                    ] of Kohlberg Capital
Corporation (the “Corporation”), pursuant to Section 2.2(c) of that certain
Purchase and Sale Agreement, dated as of February 14, 2007 (the “Purchase
Agreement”), by and between the Corporation, as seller and Kohlberg Capital
Funding LLC I, as buyer (the “Buyer”), hereby certifies with respect to any
Loans and other Purchased Assets acquired by the Buyer as of the date hereof
that:

1. Each such Loan, as of the date hereof, is an Eligible Loan.

2. No selection procedures believed by the Corporation to be adverse to the
interest of the Buyer were utilized in selecting such Loans from the available
Eligible Loans in the Corporation’s portfolio.

3. The Loans and other Purchased Assets and all proceeds thereof will be
conveyed to the Buyer free and clear of any Lien of any Person claiming through
or under the Corporation of any of its Affiliates (subject to any Permitted
Lien).

4. As of the date hereof, (x) no Insolvency Event with respect to the
Corporation has occurred, and (y) the sale of such Loans and other Purchased
Assets to the Buyer has not been made in contemplation of the occurrence of any
Insolvency Event with respect to the Corporation.

Capitalized terms herein and not otherwise defined shall have the respective
meanings ascribed to them in the Purchase Agreement and the Loan Funding and
Servicing Agreement, dated as of February 14, 2007 (the “Agreement”), by and
among the Buyer, as the borrower, the Corporation, as the servicer, each of the
Conduit Lenders and Institutional Lenders from time to time party thereto, each
of the Lender Agents from time to time party thereto, BMO Capital Markets Corp.,
as the agent, Lyon Financial Services, Inc. d/b/a U.S. Bank Portfolio Services,
as the backup servicer, and U.S. Bank National Association, as trustee.

IN WITNESS WHEREOF, I have signed and delivered this Officer’s Certificate this
[__] day of [            ], 20[__].

 

KOHLBERG CAPITAL CORPORATION,

as the Seller

By:      Name:      Title:     

 

D-1